 


110 HR 6019 IH: Ray Ruiz Special Exposure Cohort Act
U.S. House of Representatives
2008-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6019 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2008 
Mr. Udall of New Mexico introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Energy Employees Occupational Illness Compensation Program Act of 2000 to grant Special Exposure Cohort designation to a specific group of individuals from a Department of Energy facility in Los Alamos, New Mexico. 
 
 
1.Short titleThis Act may be cited as the Ray Ruiz Special Exposure Cohort Act. 
2.Inclusion of certain Los Alamos employees 
(a)AmendmentSection 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384l(14)) is amended by adding at the end the following new subparagraph: 
 
(D)The employee was so employed by the Department of Energy or a Department of Energy contractor or subcontractor for a number of work days aggregating at least 250 work days at the Los Alamos site in New Mexico. . 
(b)Authority To ReapplyA claim that an individual qualifies, by reason of section 3621(14)(D) of the Energy Employees Occupational Illness Compensation Program Act of 2000, as added by subsection (a), for compensation or benefits under such Act shall be considered for compensation or benefits notwithstanding any denial of any other claim for compensation with respect to such individual.  
 
